United States Court of Appeals
                     For the First Circuit


No. 21-1483

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          KARL MESSNER,

                      Defendant, Appellant.



                          ERRATA SHEET

          The opinion of this Court issued on June 22, 2022, is
amended as follows:

          On page 19, lines 6–7, change "sadistic-or-
masochistic" to "sexual-abuse-of-a-toddler"




                                - 1 -